DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-4, 7-8, 10-15, and 21-25 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
Actuator in a landing gear system of an aircraft, comprising: an electric drive for driving the actuator; and first drive electronics for controlling the electric drive directly connected to the drive via an electric line; and second drive electronics for controlling the electric drive directly connected to the drive via an electric line, wherein with the first drive electronics and the second drive electronics are redundant with respect to one another and independently operate from one another, 
the electric drive is an electric motor that is connected to both to the first drive electronics and to the second drive electronics, the first drive electronics and the second drive electronics are directly connected to one another only via a communications link, and the electric motor is a dual winding motor whose windings are electrically independent of one another, with one of the windings cooperating with the first drive electronics and the other winding cooperating with the second drive electronics, and further comprising a switchover unit that permits a control of the electric motor by either the first drive electronics or the second drive electronics, the switchover unit being configured to be switched on upon failure of one of the first or second drive electronics, such that the switchover unit 

Regarding claim 11, the prior art of record does not disclose alone or in combination:
An actuator in a landing gear system of an aircraft, comprising: an electric drive for driving the actuator; first drive electronics for controlling the electric drive directly  connected to the drive via an electric line; and second drive electronics for controlling the electric drive directly connected to the drive via an electric line, wherein 4the first drive electronics and the second drive electronics are redundant with respect to one another and independently operate from one another, the electric drive is an electric motor that is connected to both to the first drive electronics and to the second drive electronics, the first drive electronics and the second drive electronics are directly connected to one another only via a communications link, and the electric motor is a dual winding motor whose windings are electrically independent of one another, with one of the windings cooperating with the first drive electronics and the other winding cooperating with the second drive electronics, and further comprising a switchover unit that permits a control of the electric motor by either the first drive electronics or the second drive electronics, the switchover unit being configured to be switched on upon failure of one of the first or second drive electronics, such that the switchover unit disables communication from the failed drive electronics to the electric motor, and failure of one of the first or second drive electronics is compensated by the other of the first or second drive electronics, and a first motor sensor for determining an operating state of the drive and a second motor sensor for determining an operating state of the drive, with the first motor sensor being electrically connected to the first drive electronics and the second motor sensor being electrically connected to the second drive electronics.



Regarding claims 1 and 11, the prior art of record does not disclose alone or in combination:
Actuator in a landing gear system of an aircraft, comprising: an electric drive for driving the actuator; and first drive electronics for controlling the electric drive directly connected to the drive via an electric line; and second drive electronics for controlling the electric drive directly connected to the drive via an electric line, wherein with the first drive electronics and the second drive electronics are redundant with respect to one another and independently operate from one another, 
the electric drive is an electric motor that is connected to both to the first drive electronics and to the second drive electronics, the first drive electronics and the second drive electronics are directly connected to one another only via a communications link, and the electric motor is a dual winding motor whose windings are electrically independent of one another, with one of the windings cooperating with the first drive electronics and the other winding cooperating with the second drive electronics, and further comprising a switchover unit that permits a control of the electric motor by either the first drive electronics or the second drive electronics, the switchover unit being configured to be switched on upon failure of one of the first or second drive electronics, such that the switchover unit disables communication from the failed drive electronics to the electric motor, and failure of one of the first or second drive electronics is compensated by the other of the first or second drive electronics.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846